Title: Tobias Lear to Thomas Jefferson, 11 December 1792
From: Lear, Tobias
To: Jefferson, Thomas



[Philadelphia] Decr 11th 1792

By the President’s Command T. Lear has the honor to transmit to the Secretary of State the Draft of a Proclamation, which the President requests may be prepared for his signature. The President likewise wishes the Secretary’s opinion whether this Proclamation should be published in the papers here, or whether it would be proper to send it to Georgia only for publication.
